4>22-/r
                                     ELECTRONIC RECORD




COA#           06-14-00111-CR                       OFFENSE:        32.31


               Thadmon Lewis v. The State of
STYLE:         Texas                                COUNTY:         Gregg

COA DISPOSITION:          Affirmed                  TRIAL COURT:    124th District Court



DATE: 3/24/15                         Publish: No   TC CASE #:      42729-B




                            IN THE COURT OF CRIMINAL APPEALS


          Thadmon Lewis v. The State of
STYLE:    Texas                                          CCA#:           £21
                                        Petition         CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                      DATE:

         ^6Fu>$?l)                                       JUDGE:

DATE:     /t>/l>7 /*MS                                   SIGNED:                           PC:

JUDGE:         -JM U*JU/h*-~.                            PUBLISH:                          DNP:
           /




                                                                                           MOTION FOR

                                                      REHEARING IN CCA IS:

                                                      JUDGE:




                                                                                ELECTRONIC RECORD